DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21 2021 has been entered.
Receipt of Arguments/Remarks filed on January 21 2021 is acknowledged. Claims 1-20 and 33 were/stand cancelled. Claims 21, 31-32, 34, 37 and 40 were amended.  Claims 41-44 were added. Claims 21-32 and 34-44 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections


	The amendments filed January 21 2021 have overcome the rejection of claims 30, 32-34 and 37 under 35 USC 112b.  Firstly, rejection over claim 33 is moot as that claim is cancelled.  Secondly, the recitation “as defined herein” in claim 30 was deleted.  The dependency of claims 32, 34 and 37 was corrected.  
The terminal disclaimer filed on January 21 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9980974 and 9492316 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the rejections on the ground of nonstatutory double patenting over US Patents 9980974 and 9492316 is withdrawn. 

Specification
The disclosure is objected to because of the following informalities: the paragraph numbers are not correct.  On pages 1-31 of the instant specification the paragraph numbers go from 00001- 000100.  However, on page 32, the paragraph numbers go back to 00078 through 000114.   
Appropriate correction is required.

The disclosure is objected to because of the following informalities: page 45 is blank.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 and 34-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 21 introduces new matter as the claims recite the limitation: "wherein the in vitro lifetime t1000 of the implant is 4 months to 6 months”.  There is no support in the specification for this limitation over the full scope of the claim. The specification teaches that the implant may be effective for maintaining intraocular pressure in an eye for 4-6 months (paragraph 00015, 0035).   The specification discloses that the implant will provide a therapeutically effective dose for 4 months (paragraph 0043).   The specification in table 3 discloses an in vitro lifetime of 4-6 months for two specific 
The above issue of support over the full scope of the claim occurs for claim 42 as well.  The instant specification supports the limitations of this claim only with respect to formulation 2.  
Claim 41 is included in the rejection above solely because the claim recites the ester-end poly(D,L-lactide-co-glycolide) has an inherent viscosity of 0.15 dl/g to 0.24 dl/g.  The recitation 0.15 is not supported in the instant specification.  The instant specification teaches 0.16 dl/g.
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 43 recites the implant is substantially completely degraded in less than 5 months after placement in an eye.  This claim depends from claim 21 which recites an in vitro lifetime of 4-6 months.  Thus the scope of claim 43 means the implant substantially completely degrades in more than 4 month but less than 5 month, otherwise the implant wouldn’t have an in vitro lifetime of 4-6 months.  The specification only supports the in vitro lifetime as claimed in claim 21 in formulation 2.  Figure 3 shows the swelling behavior of the implant.  At day 124 (which is about 4 months) and day 189 (about six month), the implant is not completely degraded.  The specification on page 37 states substantially completely degrades is when no more than 5% of the original mass of the implant remains in the eye or when the molecular weight of the degraded polymers fall below 1000 daltons.  Claim 21 doesn’t recite any particular molecular weight of the polymers.  Clearly figure 3 shows that there is more than 5% of substantially completely degrades in less than 5 months is not clear.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 21-32, 34-35, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (USPGPUB No. 20110182966, cited on PTO Form 1449).
Applicant Claims
	The instant application claims biodegradable intraocular implant comprising: (i) a prostamide; (ii) polyethylene glycol; and (ii) a biodegradable polymer matrix, wherein the biodegradable polymer matrix comprises: (a) 18% to 22% by weight of the implant of an ester-end poly(D,L-lactide); (b) 13.5% to 16.5% by weight of the implant of an acid-end poly(D,L-lactide); and (c) 36% to 44% by weight of the implant of an ester-end poly(D,L-lactide-co-glycolide).
The instant application claims a method of treating elevated intracameral pressure, ocular hypertension or glaucoma in a patient in need thereof, the method comprising implanting the biodegradable intraocular implant above into an eye of the patient, thereby treating the elevated intracameral pressure, ocular hypertension or glaucoma.
The instant application claims a method for treating ocular hypertension in a patient in need thereof, the method comprising placing a biodegradable intraocular implant above in an eye of the patient.

	The instant application claims a method for making a biodegradable intraocular implant above, the method comprising mixing the prostamide with the poly(D,L-lactide) and poly(D,L-lactide-co- glycolide) polymers and polyethylene glycol 3350, extruding the mixture to form a filament, followed by cutting the filament to length suitable for placement in the anterior chamber or vitreous body of an eye to thereby form an intraocular implant. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Robinson et al. is directed to intracameral sustained release therapeutic agent implants.  Taught are intraocular systems and methods for treating ocular conditions.  In particular local administration of a sustained release therapeutic agent delivery system to the anterior chamber and/or anterior vitreous chamber of the eye to treat aqueous chamber elevated intraocular pressure (paragraph 0003).  In one embodiment the ocular condition is glaucoma and/or elevated intraocular pressure (paragraph 0006).  Glaucoma can also be considered to be an anterior ocular condition because a clinical goal of glaucoma treatment can be to reduce a hypertension of aqueous fluid in the anterior chamber of the eye (i.e. reduce intraocular pressure) (paragraph 0022).  The implants are made of polymeric materials to provide maximal approximate of the implant to the iridocorneal angle.  The size of the implant has a diameter, width or cross-section of about 0.1 mm to about 1 mm (100 to 1000 µm), lengths from about 0.1 to about 5 mm (paragraph 0039).  The implants can release therapeutic agent loads over various time about 6 months and about 1 year or longer (paragraph 0041).  In one embodiment, the implant comprises 20% therapeutic agent, 45% R203S (poly-D,L-lactide), 10% R202H (poly-D,L-lactide), 20% RG725S (poly-DL-lactide-co-glycolide) and 5% PEG 3350.  Range of concentrations that can be used are about 5 to about 40% therapeutic agent, about 10 to about 60% R203S, about 5 to about 20% R202H, about 5 to about 40% RG752S and 0 to about 15% PEG 3350 (paragraph 0046).  Polymers having different inherent viscosities and/or molecular weights can be combined to arrive at a polymeric composition appropriate for sustained release of a particular therapeutic agent or agents.  The molar ratio of lactide:glycolide is from about 73:27 to 77:23.  The molecular weight of the polyethylene glycol is from about 3000 to about 3500 g/mol (paragraph 0047).  The total weight of an implant is dependent on the volume of the anterior chamber and the activity or solubility of the therapeutic agent.  Often the dose of therapeutic agent is generally from about 0.1 mg to 200 mg.  The implant may weigh about 1 mg (paragraph 0051).  Prostaglandins used are of the same formula as instantly claimed (paragraph 0055).  Bimatoprost is specifically taught (paragraph 0062, examples and claim 17). It is taught that once the cast polymers are dried, they can be processed into an implant using any method known in the art.  The dried casted polymer can be cut into small pieces and extruded into rounded or squared rod shaped structures (paragraph 0077).  Administration through a 22 gauge to 25 gauge diameter needle is taught (paragraph 0081).  Release over 4 months is taught (example 2). It is taught that the intracameral implants can release therapeutic agent over various time periods.  Extended periods include 1 week, about 6 weeks, about 6 months, about 1 year or longer.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Robinson et al. suggest an implant containing all the same claimed ingredients with overlapping amounts, Robinson et al. does not exemplify the components of the implant in same claimed amounts.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the amount of therapeutic agent, R203S, R202H, RG752S and PEG in order to achieve the desired release profile which includes the residence time as taught by Robinson et al.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 28, Robinson et al. teach a rod-shaped form with overlapping diameter/width and length.  While, Robinson et al. does not expressly teach the claimed total weight, Robinson et al. does teach that the weight is dependent on the volume of the anterior chamber and the activity or solubility of the therapeutic agent.  Thus, it would have been obvious to one of ordinary skill in the art to manipulate the weight depending on the size of the anterior chamber and activity or solubility of the therapeutic agent.  The weight of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).		
	Regarding the claimed method of making, Robinson et al. teaches both extruding and cutting the pieces into the appropriate size (rod-shaped) for placement.  Note: MPEP 2144.04 Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Claims 21-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. as applied to claims 21-32, 34-35, 37-38 and 40 above and in view of Trogden et al. (USPGPUB No. 20080033351, cited on the PTO Form 1449).
Applicant Claims
	The instant application claims an apparatus for delivering a biodegradable intraocular implant into the eye of a patient, the apparatus comprising the intraocular 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Robinson et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Robinson et al. suggest delivery through a needle, Robinson et al. does not expressly suggest a cannula.  However, this deficiency is cured by Trogden et al. 
	Trogden et al. is directed to an ocular implant delivery assembly with distal caps. Claimed is an ocular implant delivery assembly comprising a cannula having an outer wall, a proximal end, a proximal end opening, a distal end, a distal end opening and a lumen extending through the cannula.  An ocular implant for implantation in an eye is located in the lumen (claim 1).  The cannula is 25 gauge or higher (claim 2).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robinson et al. and Trogden et al. and utilize the assembly of Trogden et al. One of ordinary skill in the art would have been motivated to utilize the assembly of Trogden et al. as it is specifically designed to delivery ocular implants into the eye.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 21-32, 34-35, 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8647659, cited on PTO Form 1449. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims biodegradable intraocular implant comprising: (i) a prostamide; (ii) polyethylene glycol; and (ii) a biodegradable polymer matrix, wherein the biodegradable polymer matrix comprises: (a) 18% to 22% by weight of the implant of an ester-end poly(D,L-lactide); (b) 13.5% to 16.5% by weight of the implant of an acid-end poly(D,L-lactide); and (c) 36% to 44% by weight of the implant of an ester-end poly(D,L-lactide-co-glycolide).
The instant application claims a method of treating elevated intracameral pressure, ocular hypertension or glaucoma in a patient in need thereof, the method comprising implanting the biodegradable intraocular implant above into an eye of the patient, thereby treating the elevated intracameral pressure, ocular hypertension or glaucoma.
The instant application claims a method for treating ocular hypertension in a patient in need thereof, the method comprising placing a biodegradable intraocular implant above in an eye of the patient.

	The instant application claims a method for making a biodegradable intraocular implant above, the method comprising mixing the prostamide with the poly(D,L-lactide) and poly(D,L-lactide-co- glycolide) polymers and polyethylene glycol 3350, extruding the mixture to form a filament, followed by cutting the filament to length suitable for placement in the anterior chamber or vitreous body of an eye to thereby form an intraocular implant. 
Patent 8647659 claims a method for treating elevated intraocular pressure in an eye comprising providing  at least two biodegradable sustained release intracameral implants each containing at least one prostamide and implanting the implants into the anterior chamber of the eye and treating the elevated intraocular pressure where each of the implants comprise about 5 to 40% prostamide, about 10 to 60% R203S, about 5 to about 20% R202H, about 5 to about 40% RG752S and about 5 to about 15% PEG 3350.  The prostamide is bimatoprost.  
Thus, patent ‘659 teaches the same method and implant with the same claimed therapeutic and overlapping amounts of biodegradable polymeric matrix components and PEG 3350.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 21-32, 34-35, 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9061065, cited on PTO Form 1449. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent '065 claims a method for treating glaucoma comprising providing at least two biodegradable sustained release intracameral implants each containing at least one therapeutic agent and implanting the implants into the anterior chamber of the eye and treating the glaucoma where each of the implants comprise about 5 to 40% prostamide, about 10 to 60% R203S, about 5 to about 20% R202H, about 5 to about 40% RG752S and about 5 to about 15% PEG 3350.  The therapeutic is bimatoprost.  The implants are produced by extrusion.
Thus, patent ‘065 teaches the same method and implant with the same claimed therapeutic and overlapping amounts of biodegradable polymeric matrix components and PEG 3350.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent No. 8647659, cited on PTO Form 1449 OR 1-6 of US Patent No. 9061065, cited on PTO Form 1449 and in view of Trogden et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  

The teachings of patent ‘659 and ‘065 are set forth above.
While both suggest intraocular implants neither expressly teach a cannula for delivery.  However, this deficiency is cured by Trogden et al.
Trogden et al. is directed to an ocular implant delivery assembly with distal caps. Claimed is an ocular implant delivery assembly comprising a cannula having an outer wall, a proximal end, a proximal end opening, a distal end, a distal end opening and a lumen extending through the cannula.  An ocular implant for implantation in an eye is located in the lumen (claim 1).  The cannula is 25 gauge or higher (claim 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘659 OR patent ‘065 and Trogden et al. and utilize the assembly of Trogden et al. One of ordinary skill in the art would have been motivated to utilize the assembly of Trogden et al. as it is specifically designed to delivery ocular implants into the eye.  

Claims 21-32 and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16184834 (USPGPUB No. 20190192341).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 
Copending ‘834 claims a method of reducing intraocular pressure (IOP) in the eye of a patient comprising: injecting a single intraocular implant comprising bimatoprost or a salt thereof and 5a biodegradable polymer into the anterior chamber of a patient in need thereof, wherein the intraocular implant is effective to reduce the IOP of the patient in need thereof over a period of time between about 12 months and about 24 months.  The intraocular implant comprises a biodegradable polymer matrix, polyethylene glycol 3350, and bimatoprost or a salt thereof, wherein the bimatoprost or a salt thereof and polyethylene glycol 3350 are associated with the biodegradable polymer matrix, which comprises a) an ester end poly(D,L-lactide) having an inherent viscosity of 0.25-0.35 dl/g,  20b) an acid end poly(D,L-lactide) having an inherent viscosity of 0.16-0.24 dl/g, and c) an ester end poly(D,L-lactide-co-glycolide) having an inherent viscosity of 0.16- 0.24 dl/g and a D,L-lactide to glycolide molar ratio of about 75:25; wherein the bimatoprost or a salt thereof constitutes 18 to 22% of the implant by weight, the ester end poly(D,L-lactide) constitutes 18 to 22% of the implant by weight, the acid end 25poly(D,L-lactide) constitutes 13.5 to 16.5% of the implant by weight, the ester end poly(D,L-lactide-co-glycolide) constitutes 36 to 44% of the implant by weight, and wherein the polyethylene glycol 3350 constitutes 3.5 to 6.5% of the implant by weight, wherein the inherent viscosity of each of the poly(D,L-lactide) and poly(D,L-lactide-co-glycolide) polymers is determined for a 0.1% solution of the polymer in chloroform at 25°C. Bimatoprost is claimed. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-32 and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16832700 (USPGPUB No. 20210030766).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 
Copending ‘700 claims a method for reducing ocular pressure in an eye of a patient, the method comprising: injecting a biodegradable intraocular implant into an eye of a patient in need thereof, the biodegradable intraocular implant comprising a biodegradable polymer matrix, polyethylene glycol 3350, and bimatoprost, wherein the bimatoprost and polyethylene glycol 3350 are associated with the biodegradable polymer matrix; and treating the eye after injecting of the biodegradable intraocular implant into the eye, , wherein the biodegradable intraocular implant swells during the treating, and wherein the biodegradable intraocular implant reaches a maximum swell size by about 2 months and contracts in size after the about 2 months.  As claimed the biodegradable polymer matrix comprises: a) an ester end poly(D,L-lactide) having an inherent viscosity of 0.25-0.35 dl/g, b) an acid end poly(D,L-lactide) having an inherent 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both claim an implant and method comprising the same implant.




Response to Arguments
Applicants’ arguments filed January 21 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) while the Office indicates there is a difference in not only the in vitro lifetime but also the swelling behavior of the two implants, the Office alleges the differences are not reflected in the claims.  It is argued that the difference in the properties of the presently claimed implant are reflected in the claims.  The presently claimed implant has unexpectedly superior properties when compared to the implant of Robinson.  It is argued that the instantly claimed implants swelled for about 56-85 days and then contacted but the Robinson implants never contracts.  
Regarding applicants’ arguments, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  Robinson teaches the same polymers as instantly claimed in an overlapping range.  While there are differences in in vitro lifetime and swelling, the arguments do not establish why this is of a statistical and practical significance especially in light of the overlapping concentration of the polymers.  As indicated in the in vitro life time.  While there is a difference the examples of Robinson and formulation 2, both the instant specification and Robinson teaches the release of the therapeutic can be varied.  The instant specification (paragraph 0009) teaches maintaining intraocular pressure for 4-6 months but also longer than 12 months.  Therefore, both time frames are contemplated by the instant specification.  This does not establish the unexpectedness of the instantly claimed in vitro lifetime.  Additionally, while there is a difference in swelling, the arguments do not establish why this difference is of a statistical and practical significance.  Finally, as indicated in the rejections above, formulation 2 is a specific example.  The specification does not establish that the claimed “unexpected” properties would occur over the full scope of the claims.  This is especially important as Robinson suggests the same claimed implant but with overlapping polymer concentrations.  The criticality of the instantly claimed range has not been established.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).
Applicants argue that (2) patent ‘659 only teaches an overlapping range.  It is argued that the claimed ranges are unobvious and produce unexpectedly superior results.  Applicants again point to the comparisons of the instant specification.  It is argued that the low-swell and rapid degradation are ideal properties.  Similar arguments are made for patent ‘065.

	Applicants argue that (3) the ODP rejection over copending ‘834 should be held in abeyance.
	Regarding Applicants third argument, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.  Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616